IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT
                                 _______________

                                   m 99-20634
                                 _______________



                       EVANSTON INSURANCE COMPANY,

                                                               Plaintiff-
                                                               Counter Defendant-
                                                               Appellee,

                                      VERSUS

                               SURPLUS, INC.,
               DOING BUSINESS AS SURPLUS INSURANCE SERVICES;
                               LYLE ASHLEY;
                                      AND
                                PLUS PLANS, INC.,

                                                               Defendants-
                                                               Counter Claimants-
                                                               Appellants.

                           _________________________

                     Appeal from the United States District Court
                         for the Southern District of Texas
                                  (H-98-CV-2043)
                          _________________________
                                   May 11, 2000

Before POLITZ, SMITH, and DENNIS,             PER CURIAM:*
  Circuit Judges.

                                                      *
                                                        Pursuant to 5TH CIR. R. 47.5, the court has
                                              determined that this opinion should not be published
                                              and is not precedent except under the limited
                                              circumstances set forth in 5TH CIR. R. 47.5.4.
   We have reviewed the briefs and oral
arguments of counsel and have consulted the
applicable law and pertinent portions of the
record. We conclude that the district court
properly construed the subject insurance
policies and committed no reversible error.
The judgment is AFFIRMED, essentially for
the reasons given by the district court.




                                               2